Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                    GREGORY F. ZOELLER
Oldenburg, Indiana                                    Attorney General of Indiana

                                                      IAN MCLEAN
                                                      Deputy Attorney General

                                                                                       FILED
                                                      Indianapolis, Indiana

                                                                                    Mar 06 2012, 9:22 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                            CLERK
                                                                                          of the supreme court,
                                                                                          court of appeals and
                                                                                                 tax court




LARRY PARKS,                                          )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 49A02-1108-CR-706
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable John S. Alt, Master Commissioner
                            Cause No. 49G14-1102-CM-010223


                                            March 6, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                           Case Summary

         Larry Parks appeals his conviction for Class A misdemeanor driving while

suspended. He contends that the trial court abused its discretion in admitting evidence

obtained from a traffic stop because the officer did not have reasonable suspicion to

initiate the stop. Finding that the officer had reasonable suspicion to stop Parks, the trial

court did not abuse its discretion in admitting the evidence. We therefore affirm the trial

court.

                                Facts and Procedural History

         On February 14, 2011, Parks was driving southbound on Shadeland Avenue.

Indianapolis Metropolitan Police Department Officer Kimberly Evans was on routine

patrol when she noticed that Parks’s rear license plate was hanging down at a ninety-

degree angle from the ordinary horizontal position and was fastened by a single bolt or

screw. She ran the license plate number through the computer in her patrol vehicle and

was informed that the license plate had been reported as stolen. Officer Evans contacted

IMPD dispatch, and they confirmed that the license plate had been reported as stolen.

She followed Parks’s vehicle for a short time until she was joined by backup and then

initiated a traffic stop of the vehicle.

         IMPD Officer Gregory Scott was Officer Evans’s backup during the traffic stop.

He also observed that the license plate was fastened by a single bolt or screw, but he

reported that it was hanging down at a forty-five-degree angle from the ordinary

horizontal position.




                                                2
       Officer Evans informed Parks why she had stopped him and asked for his driver’s

license. Officer Evans ran his license through dispatch and learned that Parks’s driving

privileges had been suspended.        She then issued Parks a traffic citation for the

improperly-displayed license plate and arrested him for driving while suspended. Since

Parks had a previous judgment within the past ten years for driving while suspended, the

State charged him with Class A misdemeanor driving while suspended.                It was

determined that the car belonged to Parks’s sister and that the license plate was valid and

not in fact stolen, so he was not charged with theft.

       Parks filed a motion to suppress all evidence obtained from the traffic stop,

arguing that the stop was illegal. The trial court denied the motion. Parks was found

guilty of driving while suspended at a bench trial and was sentenced to two days in jail,

with credit for one day, and a ninety-day license suspension.

       Parks now appeals.

                                 Discussion and Decision

       Although Parks argues that there was insufficient evidence to support his

conviction of driving while suspended, the issue is more appropriately framed as whether

the trial court abused its discretion in admitting the evidence obtained from the traffic

stop. A trial court has broad discretion in ruling on the admission or exclusion of

evidence. Kimbrough v. State, 911 N.E.2d 621, 631 (Ind. Ct. App. 2009). The trial

court’s ruling on the admissibility of evidence will be disturbed on review only upon a

showing of an abuse of discretion. Id. An abuse of discretion occurs when the trial

court’s ruling is clearly against the logic, facts, and circumstances presented. Id. We do


                                              3
not reweigh the evidence, and we consider conflicting evidence most favorable to the trial

court’s ruling. Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied.

       Parks contends that the traffic stop was unlawful because the officer did not have

reasonable suspicion to stop him. We disagree. It is well settled that a police officer may

briefly detain a person whom he believes has committed an infraction or ordinance

violation. Goens v. State, 943 N.E.2d 829, 832 (Ind. Ct. App. 2011) (quotation omitted).

An officer’s decision to stop a vehicle is valid so long as his or her on-the-spot evaluation

reasonably suggests that lawbreaking occurred. Gunn v. State, 956 N.E.2d 136, 139 (Ind.

Ct. App. 2011).

       In this case, Officer Evans noticed that Parks’s license plate was improperly

displayed in violation of Indiana Code Section 9-18-2-26(b).          Section 9-18-2-26(b)

requires that a license plate be “securely fastened in a horizontal position.” The license

plate was fastened by only one screw or bolt and hanging at a ninety-degree angle from

horizontal. When Officer Scott later saw the license plate, it was fastened in the same

manner, but he described it as hanging at a forty-five-degree angle from horizontal.

Taking this evidence in the light most favorable to the trial court’s decision, the license

plate was not horizontal, giving Officer Evans an objectively justifiable reason to conduct

a traffic stop.

       Before conducting the traffic stop, Officer Evans also ran Parks’s license plate

number through the computer in her patrol vehicle and was notified that the license plate

had been reported as stolen. Officer Evans contacted IMPD, and they confirmed this




                                             4
report. This provided an additional objectively justifiable reason to conduct the traffic

stop.

        After performing the lawful traffic stop, Officer Evans ran Parks’s driver’s license

through dispatch, conduct that is within the scope of reasonable detention of a traffic

stop. See State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006). It was then that she learned

that his driving privileges had been suspended. This evidence was properly admitted at

trial, as both the initial traffic stop and subsequent running of Parks’s driver’s license

were legal. The trial court did not abuse its discretion in admitting evidence that Parks

operated a motor vehicle while his driving privileges were suspended. We therefore

affirm the trial court.

        Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                             5